IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                 April 24, 2008
                                No. 06-30862
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee
v.

JEREMY JASON MOREFIELD

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                          USDC No. 5:05-CR-50100


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Jeremy Jason Morefield pleaded guilty to counts 1 and 3 of an indictment
charging him with conspiracy to distribute methamphetamine and possession
of a firearm in furtherance of a drug trafficking crime and has appealed his
sentence. Morefield contends that his two prior Texas convictions for possession
of a controlled substance with intent to deliver should not have been regarded
as “controlled substance offense[s]” for purposes of applying the career-offender
Guideline. See U.S.S.G. § 4B1.1(a) & (b). He contends that the Guideline


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-30862

defining the term “controlled substance offense,” U.S.S.G. § 4B1.2(b), does not
use the term “deliver” in describing this category of offenses. We recently
rejected this argument in United States v. Ford, 509 F.3d 714, 714-17 (5th Cir.
2007).
      Morefield argues that “[t]here is insufficient detail in the Presentence
Report to make a factual determination that . . . [Morefield] pled to conduct that
falls within the definition of a controlled substance offense” under U.S.S.G.
§ 4B1.2. Because this contention has been raised for the first time on appeal,
our review is for plain error. See United States v. Ochoa-Cruz, 442 F.3d 865,
866-67 (5th Cir. 2006). Morefield does not dispute that his prior convictions
were for possession with intent to deliver a controlled substance, an offense that
we determined in Ford was equivalent to the offense of possession of a controlled
substance with intent to distribute. See Ford, 509 F.3d at 717. For that reason,
he has not shown that his substantial rights were affected. See Ochoa-Cruz, 442
F.3d at 867. The judgment is AFFIRMED.




                                        2